Citation Nr: 1038254	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  08-29 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for multiple sclerosis. 


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel

INTRODUCTION

The Veteran had active military service from April 1970 to 
October 1992.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a September 2007 rating decision. 


FINDINGS OF FACT

1.  Service treatment records do not show complaints of, 
treatment for, or a diagnosis of multiple sclerosis.

2.  The Veteran is currently diagnosed with multiple sclerosis.

3.  The evidence establishes that symptoms reasonably consistent 
with multiple sclerosis started within seven years of the 
Veteran's separation from service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, multiple sclerosis 
was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131.  If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
However, continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  
Likewise, when a Veteran has sufficient service and multiple 
sclerosis becomes manifest to a degree of 10 percent or more 
within seven years from the date of separation from such service, 
the law provides that such disease shall be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307(a)(3), 3.309; see also 38 C.F.R. § 4.124a, DC 
8018 (minimum rating for multiple sclerosis is 30 percent).

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the Veteran separated from service in October 1992 
after more than 20 years in the Navy.  He was diagnosed with 
multiple sclerosis in approximately 2003.  Nevertheless, the 
Veteran contends that he began experiencing symptoms of multiple 
sclerosis many years before he was actually formally diagnosed 
with the disease, and he believes that these symptoms should 
satisfy the requirement that multiple sclerosis manifest to more 
than 10 percent within seven years of service.     

At a hearing before the Board in July 2010, both the Veteran and 
his spouse provided candid testimony about the symptoms the 
Veteran experienced for a number of years before being eventually 
diagnosed with multiple sclerosis in 2003.  They explained that 
following service the Veteran was embarking on a new post-
military career and was worried about losing his job if the 
physical symptoms he began experiencing became known.  
Additionally, the Veteran's spouse reported that he was traveling 
a lot which made it difficult to receive medical care, and so he 
did not go to doctors until his symptoms became so severe that he 
could no longer walk.  She indicated that in 1998 things got 
really bad and in 2000 the Veteran finally agreed to start going 
to doctors.  However, even once they began seeing private doctors 
it took several years before the medical community was able to 
determine that multiple sclerosis was responsible for the 
Veteran's multitude of symptoms.   For example, the Veteran's 
spouse testified that when they first started going to private 
doctors around 2000, it was thought that the Veteran had suffered 
a stroke.  In 2003, the Veteran reported that he lost his balance 
after climbing up a tree and fell approximately 30 feet, and it 
was this event that led to the Veteran seeking treatment at VA, 
where he was then diagnosed with multiple sclerosis.
 
While the Veteran was not diagnosed with multiple sclerosis for 
more than a decade after leaving service, considerable lay 
evidence has been submitted in the form of letters and testimony 
from the Veteran, his wife, his son, and his co-workers 
describing numerous symptoms that they observed, but largely 
ignored, in the seven years following service, which they now 
believe were early manifestations of the Veteran's multiple 
sclerosis. 

For example, the Veteran's spouse testified that it was initially 
thought in 2000 that Veteran had suffered a stroke and he was 
sent to physical therapy.  However, the physical therapy failed 
to alleviate his pain; and she recalled that physical therapy was 
similarly ineffective in 1992, when it failed resolve the 
Veteran's back pain at that time.  Her statement is supported by 
the service treatment records which note at separation that the 
Veteran had been having back pain and that physical therapy had 
been unsuccessful.  

The Veteran's spouse also recalled that in the years following 
service the Veteran complained about gait problems and arm 
numbness, and she noticed that he was dropping things 
unintentionally.  She also remembered noticing that the Veteran 
was having difficulty playing softball, as he would complain that 
he could not feel his arms, he would drop things, he complained 
about visual impairment, and he would lose his train of thought.  

The Veteran's son also wrote a statement in which he recalled 
that while staying with his parents between 1993 and1994 he 
noticed that his father would appear sluggish and weak, would 
slur his words, and would drop things for no reason.  The son 
described his father as a workaholic and noted that even when he 
was not at his place of employment, he would be working in his 
garage.  It was in this setting that the son remembered the 
Veteran dropping objects for no reason.  When he asked the 
Veteran what had happened, the son recalled the Veteran 
explaining that his arm had given out on him.  The son also 
noticed that the Veteran would attempt to cover up the fact that 
some of his speech was slurred.

A serviceman who was in the Veteran's Navy Squadron wrote a 
statement indicating that having spent many years in close 
quarters with the Veteran, he recalled noticing on numerous 
occasions the Veteran's erratic and unusual walk, arm gestures, 
and animated body movements.  He indicated that these happened 
for many years and became increasingly erratic over the years.  
He recalled thinking that it was just exaggerated gestures, but 
realized that with the Veteran's diagnosis of multiple sclerosis 
these may have been the early signs of the illness.

The Veteran is competent to report physical symptoms he was 
experiencing, and his wife and son are similarly competent to 
relate what they observed in the seven years after the Veteran 
separated from service.  Additionally, their assertions are 
consistent as to symptoms they observed, and no reason has arisen 
to doubt the veracity of their statements.  As such, the Board 
concludes that the lay statements that have been presented in 
this case are credible.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994). 

Private treatment records also suggest the onset of symptoms of 
multiple sclerosis within seven years of the Veteran separating 
from service.  For example, in June 2002, the Veteran was 
examined for left leg weakness which he reported having 
experienced for approximately four years (which would place the 
onset of the weakness within seven years of separation).  

In November 2008, a VA examiner was asked to determine when the 
Veteran first began to show clinical manifestations of multiple 
sclerosis.  The examiner noted that there were no medical records 
prior to 2001, and therefore she could only speculate that it was 
August 1999, which was the date reported by the Veteran on his 
SSA disability report.  

It is well-established that multiple sclerosis can be difficult 
to diagnose, and as such, may be present for many years before it 
is actually diagnosed.  It is noted that the examiner did not 
have the benefit of either the testimony before the Board or the 
letter written by the Veteran's son, but regardless, her 
conclusion did not discredit the Veteran's assertion that his 
multiple sclerosis began within seven years of his separation 
from service, and it does not preclude a grant of service 
connection in this case.  

Furthermore, given the credible testimony by the Veteran and his 
wife, and the credible statements received from the Veteran's 
friend and son, combined with the absence of evidence 
affirmatively showing that the Veteran's multiple sclerosis began 
more than seven years after service, the Board will resolve all 
reasonable doubt in the Veteran's favor.  Giving the Veteran the 
benefit of the doubt, based on the evidence outlined above and, 
as no contrary evidence is of record, the Board finds that 
service connection is warranted for multiple sclerosis on a 
presumptive basis.

In light of this result, a detailed discussion of VA's various 
duties to notify and assist is unnecessary (because any potential 
failure of VA in fulfilling these duties is harmless error).


ORDER

Service connection for multiple sclerosis is granted.


____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


